Title: George Jefferson to Thomas Jefferson, 22 September 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 22d Septr 1809
           I inclose you the terms of tuition at Mr Girardin’s Academy, which you will find to be 50 $ ⅌ annum, for a student who is even taught mathematics only: and which, (not that I know any thing about it) appears to me to be very high.
           I am sorry that I have not been able to procure such a situation in a private family for T.J.R. as you wish.—There are but few French families here in which it would be desirable for him to be placed, and those few decline to receive him as a boarder. indeed it is unusual in this place, for families of any respectability, to take in boarders: except indeed where they open regular boarding houses, and then I suppose they generally commonly become places of such general resort, as would be apt to divert the studies of almost any youth whatever.—The most eligible situation of which I have heard is at Mrs Pages.—she has occasionally taken in a few boarders, & will take Jefferson, but she asks 200$ for his board, fuel, & candles—he paying for his own washing, which I suppose would be 20$ more.—he would likewise have to find his own bed, unless he would partake of one with a relation of hers, who is one of Mr G’s students, and who appears to be a very decent young man.
          There is a very respectable French family, who speak french very good french as I am told, where there will be a chance of getting Jefferson in, (a Mr Le Bourdais) but the Lady is at present with her daughter down the Country, where she may probably remain for a month or two and until her return, the Gentleman cannot decide positively, whether he will take him,  or what the board will be
          Suppose you let Jefferson enter for one quarter with Mrs P—, by the expiration of which time, you may be able to form a better judgment of the school, from the progress he will have made in his studies, and if you should be satisfied with it, we may then perhaps get him in with Mr B.
          I am Dear Sir Your Very humble servt Geo. Jefferson
         